          Case 1:20-cv-10771-AJN Document 46 Filed 03/11/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                              3/11/21


  Samsung Electronics America, Inc.,

                         Plaintiff,
                                                                     20-cv-10771 (AJN)
                 –v–
                                                                           ORDER
  Vintage Tech LLC,

                         Defendant.


ALISON J. NATHAN, District Judge:

       Plaintiff Samsung Electronics America, Inc. (“SEA”) has moved for a temporary

restraining order and a preliminary injunction, along with a letter motion to seal or redact certain

filings in connection with its motion. Dkt. Nos. 10–13. In an order concurrently filed under

temporary seal, the Court DENIES Plaintiff’s motion.

       In light of the fact that the order includes potentially confidential information that should

not be filed on the public docket, the Court will permit the parties until March 12 to propose any

redactions to the Court’s order and to justify those redactions by reference to the Second

Circuit’s decision in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). After

determining which, if any, portions of the order should be redacted, the Court will file the order

on the public docket.

       The parties shall meet and confer regarding proposed redactions. On or before March 12,

2021, the parties shall submit a letter to the Court proposing limited redactions or indicating that

no redactions are being sought.

       This resolves Docket Numbers 10, 13, 28, 40.
        Case 1:20-cv-10771-AJN Document 46 Filed 03/11/21 Page 2 of 2




      SO ORDERED.

Dated: March 11, 2021
       New York, New York
                                   __________________________________
                                           ALISON J. NATHAN
                                         United States District Judge
